United States Court of Appeals
                               FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                        ____________
No. 20-5117                                                   September Term, 2020
                                                                         1:19-cv-00890-UNA
                                                         Filed On: December 2, 2020
Manetirony Clervrain,

               Appellant

       v.

Eric H. Holder, Jr., et al.,

               Appellees


             ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:         Millett and Pillard, Circuit Judges, and Sentelle, Senior Circuit
                       Judge

                                       JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the briefs filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing, and the motion to
proceed in forma pauperis and the August 4, 2020 order to show cause; and the
motions “for consideration,” “for opposition,” and “for enabling right status,” it is

       ORDERED that the order to show cause be discharged. It is

       FURTHER ORDERED that the motion for leave to proceed in forma pauperis be
granted. Because appellant appears to have been civilly detained in the custody of the
United States Customs and Immigration Enforcement when he filed the notice of
appeal, the filing fee requirements of the Prison Litigation Reform Act do not apply to
this appeal. See 28 U.S.C. § 1915(h); LaFontant v. INS, 135 F.3d 158, 165 (D.C. Cir.
1998). It is

       FURTHER ORDERED that the motions for consideration, for opposition, and for
enabling right status be denied. It is
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-5117                                                September Term, 2020


       FURTHER ORDERED AND ADJUDGED that the January 28, 2020 order
denying appellant’s motions for leave to proceed in forma pauperis and for
reconsideration of the dismissal of his complaint be affirmed. Appellant has raised no
argument on appeal to rebut the district court’s conclusion that the Prison Litigation
Reform Act’s three-strikes bar, 28 U.S.C. § 1915(g), applied to the district court action
and that he had not satisfied the imminent danger exception. See, e.g. U.S. ex rel.
Totten v. Bombardier Corp., 380 F.3d 488, 497 (D.C. Cir 2004) (arguments not raised
on appeal are forfeited).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Michael C. McGrail
                                                         Deputy Clerk




                                          Page 2